DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 10/5/22.  
The amendments to the specification and drawings filed 10/5/22 have been entered.
Claim Objections
Claim 34 is objected to because of the following informalities:  In line 6, the term “Dank” should read “flank”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21, 23-24, 29, 31 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al (JP 2012-137131, as evidenced by its Machine Translation) in view of Hall (US 2010/0159418 A1).
Regarding claims 21 and 34, Nonaka et al discloses an implant for implantation into bone tissue (see Fig. 2 and Machine translation, page 1, paragraphs 1-3) having an exterior surface (see surface with thread Fig. 2) comprising: an elongated body (implant body M2, Fig. 2) having a lower portion for being submerged in said bone tissue (e.g. portion having thread thereon, Fig. 2) and an outer surface (outer surface of lower portion where thread is located); and at least one thread (see magnified view of Fig. 2 and Fig. 2) on the outer surface making a plurality of turns around the elongated body (see Fig. 2 and magnified surface), the at least one thread including a root (A, below), a flank (B1 and B2), and a crest (C), wherein the root (A) and a segment of the flank (B1) have a first roughened surface including a first acid etched surface (e.g. roughened surface of A and B1, corresponding to surface with higher roughness; see below regarding interpretation of “acid etched surface), and the crest (C) includes a second roughened surface including a second acid etched surface (e.g. roughened surface of C and B2, corresponding to surface with lower roughness; see below regarding interpretation of “acid etched surface”), wherein the first acid etched surface and first roughened surface has a first roughness that is greater than a second roughness of the second acid etched surface and second roughened surface so that the root and the segment of the flank have a roughened portion relative to the crest (C; see Fig. 2 and below; root (A) and segment of flank (B1) have a roughened surface relative to the crest (C) and segment of flank B2; see also Machine Translation, page 1, paragraph 8-10; page 2, paragraphs 2 and 5; and page 5, paragraphs 2-3), and wherein the second roughness is 0.3-0.7 microns (see Machine translation, page 2, paragraph 5).  Nonaka additionally discloses wherein the flank includes a transition region (e.g. area surrounding intersection between segments B1 and B2 of flank) between the root and the crest (see below) with the transition region having a surface with the decreasing roughness in a direction towards the crest (e.g. B1 has first roughened surface and B2 has second roughened surface).  
The term “an acid etched surface” is a product by process limitation.  As noted in MPEP 2113 product by process limitations are only limited by the structure imparted by the process and not the particular method to form the product.  In the instant case, the resultant surface of the “acid etched surface” results a roughened surface, imparting a structural surface roughness to the implant, which Nonaka clearly discloses (see above).  Accordingly, the “first acid etched surface” and the “second acid etched surface” of the implant as claimed, merely impart first and second roughened surfaces, with the roughness of the first surface being greater than the second surface.  As explained above Nonaka discloses such structural limitations of the claims.  

    PNG
    media_image1.png
    795
    820
    media_image1.png
    Greyscale

Nonaka additionally discloses wherein the second acid etched (roughened) surface has a surface roughness of 0.3 to 0.7 microns (see Machine translation, page 2, paragraph 5; per claim 23); where an inner section of the flank (B1) relative to a central axis of the implant has the roughened portion relative to the crest while an outer section of the flank (B2) relative to the central axis has a same roughness to the crest (see above; per claim 24); wherein the crest has a peaked shape (see Fig. above; per claim 29); wherein the root has an angled shape (see Fig. above; per claim 31); wherein the second roughened surface is an acid etched surface (e.g. surface roughness as result of a surface treatment, see above; per claim 35); wherein the first roughened surface has a surface roughness of 0.7-1.6 microns (see Machine translation, page 2, paragraph 5; per claim 36) and wherein the first roughened surface includes a grit blasted surface and an acid etched surface (per claim 37).  As explained above an “acid etched surface” is a surface which is formed by acid etching (e.g. a product by process limitation).  As noted in MPEP 2113, product by process limitations are limited by the structure imparted by the process, in the instant case the resultant roughness as claimed (see above).  Likewise, the term “grit blasted surface” is a surface which is formed by grit blasting (e.g. a product by process limitation that imparts a roughened surface as claimed).  As the device of Nonaka discloses all the structural limitations of the claim, including the claimed different roughness’s, the implant of Nonaka is structurally identical to the claimed invention, regarding all of the above claims.  
Nonaka, however, does not teach wherein the transition region has a gradually change in the roughness as required.  
Hall, however, teaches that dental implants can be provided with transition regions, between areas of different roughness, wherein the transition regions have a gradual change in roughness from one area to another, and can be located and arranged in multiple directions, areas or patterns as desired (see abstract, [0001], [0006], [0007], [0008], [0010], [0011], [0013], [0031], [0037]-[0038]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the transition region of Nonaka to include Hall’s teaching of providing a gradual change in roughness at a transition, as such modification would allow the roughness to be optimized for a particular solution, based on the required dental situation including factors including bone type and hardness, different degrees of anchoring desired, desired bone growth, and desired insertion function (see Hall, citations above).  Additionally, it is noted that such modification would merely involve the choosing of one solution (gradual change vs discrete change) from a finite number of identified, predictable solutions, with a reasonable expectation of success, which has been held to be within the skill of the ordinary artisan (see MPEP 2143).
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al in view of Hall, further in view of Day (US 5829978).
Regarding claims 25-26, Nonaka/Hall, as combined above, does not teach wherein the implant comprises a self-tapping region that is smooth relative to the roughened portion of the root and flank as required.  
Day, however, teaches a dental implant with a self-tapping region (28/32) which is smooth relative to roughened portions of the thread root and flank (see abstract and col 4, line 33 through col 5, line 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Nonaka/Hall to include Day’s smooth self-tapping region, as such modification would allow the implant to be easily placed without tapping the bore and without damage to the bone, allow for easier insertion and rotation, while providing surfaces which still improve osseointegration of the implant.  
Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al in view of Hall, further in view of Reams, III et al (US 5902109).
Regarding claims 28 and 30, Nonaka/Hall does not teach wherein the crest has a flattened or rounded shape or wherein the root has a flattened shape as required. 
Reams, however, teaches a dental implant with a thread that has both flattened crests and roots and pointed crests and roots (see Fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Nonaka/Hall to include Reams’ use of flat or pointed thread crests and roots, as such modification would vary the properties and interactions of the implant surface with the bone at different locations of the implant as needed, and would merely involve a change of shape of a known component, which has been held to be within the skill of the ordinary artisan.  
Response to Arguments
Applicant's arguments filed 10/5/22 have been fully considered but they are not persuasive. 
The Examiner notes that Applicant’s arguments do not address the combination of Nonaka/Hall, as combined above as a whole.  Instead the references are argued individually and do not address the teachings that would be readily apparent to one of ordinary skill in the art from the disclosure of Hall.  Specifically, Nonaka discloses an implant which has two different surface roughness and a transition therebetween.  Hall, however explicitly states benefits for avoiding abrupt changes in roughness (porosity), like that of Nonaka, instead relying on gradual transitions between areas of different values (see citations above listing some of the numerous benefits and/or reasons for providing a gradual transition).  Accordingly, starting with the prior art of Nonaka, and then reviewing the prior art of Hall, one of ordinary skill in the art would have been motivated to provide a gradual transition between roughness regions, rather than the abrupt change of Nonaka, based on Hall’s explicit teachings and motivations for doing so, and apply such teachings to the varying direction and arrangement of the changing roughness of Nonaka.  Conversely, one of ordinary skill would not have been motivated to completely change the mode of operation of the Nonaka device by changing the direction and arrangement of the varying roughness to be axial, instead of along the thread, as argued by Applicant.  One of ordinary skill would only be motivated to make the transition gradual, not reconfigure the entire device of Nonaka.  Further, Hall contemplates various examples of patterns, arrangements, and directions that the gradual change in roughness can be applied to, including arrangements other than changes in a longitudinal direction, and as such is not so limited to merely teach gradual changes in an axial direction (see Hall, citations above).  
Regarding the arguments to the process of forming, the Examiner does not rely on or propose modification to any process of making the implant in either Nonaka or Hall.  As explained above, the limitations to the method of making (acid etching) are product by process limitations, which are not limited by the particular steps of the process and only the by the structure imparted thereby.  As recited previously and above, the Examiner has identified the surface roughness as the only structure imparted by the processes, and Applicant has not identified any other structure of the implant formed by the specific process or otherwise traversed the Examiner’s product by process analysis (see MPEP 2113).  The Examiner further notes that the arguments to the particular process of forming the implant are not persuasive as the instant claims are product claims, not a process of making.  Therefore, Applicant’s arguments have been fully considered, but respectfully, are not persuasive.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 5571017 teaches a dental implant with varying surface roughness on different locations of the thread.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772